Name: Commission Implementing Decision (EU) 2019/436 of 18 March 2019 on the harmonised standards for machinery drafted in support of Directive 2006/42/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  European organisations;  mechanical engineering
 Date Published: 2019-03-19

 19.3.2019 EN Official Journal of the European Union L 75/108 COMMISSION IMPLEMENTING DECISION (EU) 2019/436 of 18 March 2019 on the harmonised standards for machinery drafted in support of Directive 2006/42/EC of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular Article 10(6) thereof, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (2), and in particular Article 7(3) and Article 10 thereof. Whereas: (1) In accordance with Article 7 of Directive 2006/42/EC machinery manufactured in conformity with a harmonised standard, the references to which have been published in the Official Journal of the European Union, is to be presumed to comply with the essential health and safety requirements covered by such a harmonised standard. (2) There are three types of harmonised standards conferring a presumption of conformity with Directive 2006/42/EC. (3) A-type standards specify basic concepts, terminology and design principles applicable to all categories of machinery. Application of such standards alone, although providing an essential framework for the correct application of the Directive 2006/42/EC, is not sufficient to ensure conformity with the relevant essential health and safety requirements of Directive 2006/42/EC and therefore does not give a full presumption of conformity. (4) B-type standards deal with specific aspects of machinery safety or specific types of safeguard that can be used across a wide range of categories of machinery. Application of the specifications of B-type standards confers a presumption of conformity with the essential health and safety requirements of Directive 2006/42/EC that they cover when a C-type standard or the manufacturer's risk assessment shows that a technical solution specified by the B-type standard is adequate for the particular category or model of machinery concerned. Application of B-type standards that give specifications for safety components that are independently placed on the market confers a presumption of conformity for the safety components concerned and for the essential health and safety requirements covered by the standards. (5) C-type standards provide specifications for a given category of machinery. The different types of machinery belonging to the category covered by a C-type standard have a similar intended use and present similar hazards. C-type standards may refer to A-type or B-type standards, indicating which of the specifications of the A-type or B-type standard are applicable to the category of machinery concerned. When, for a given aspect of machinery safety, a C-type standard deviates from the specifications of an A or B-type standard, the specifications of the C-type standard take precedence over the specifications of the A-type or B-type standard. Application of the specifications of a C-type standard on the basis of the manufacturers' risk assessment confers a presumption of conformity with the essential health and safety requirements of Directive 2006/42/EC covered by the standard. Certain C-type standards are organised as a series of several parts, Part 1 of the standard giving general specifications applicable to a family of machinery and other parts of the standard giving specifications for specific categories of machinery belonging to the family, supplementing or modifying the general specifications of Part 1. For C-type standards organised in this way, the presumption of conformity with the essential health and safety requirements of Directive 2006/42/EC is conferred by application of the general Part 1 of the standard together with the relevant specific part of the standard. (6) By letter M/396 of 19 December 2006, the Commission made a request to CEN and Cenelec for the drafting, the revision and the completion of the work on harmonised standards in support of Directive 2006/42/EC to take account of changes introduced by that Directive in comparison with Directive 98/37/EC of the European Parliament and of the Council (3). (7) On the basis of the request M/396 of 19 December 2006 CEN and Cenelec drafted new harmonised standards and revised and amended the existing harmonised standards. Harmonised standard EN 15895:2011+A1:2018 covers portable cartridge-operated fixing and other impact machinery introduced into the scope of Directive 2006/42/EC. Standards EN 50569:2013/A1:2018; EN 50570:2013/A1:2018; EN 50571:2013/A1:2018; EN 50636-2-107:2015/A1:2018; EN 60335-1:2012/A13:2017; EN 60335-2-58:2005; EN 60335-2-58:2005/A12:2016; EN 60335-2-58:2005/A2:2015 and their amendments take account of the redefined borderline between Directive 2006/42/EC and Directive 2014/35/EU of the European Parliament and of the Council (4) and the fact that some household and similar electrical appliances subject to the Directive 2014/35/EU become subject to the Directive 2006/42/EC. Standard EN 16719:2018 takes account of the fact that Directive 2006/42/EC amends Directive 95/16/EC of the European Parliament and of the Council (5) with the effect that lifting appliances with a speed no greater than 0,15 m/s are subject to the Directive 2006/42/EC. Standards EN ISO 14118:2018; EN 474-1:2006+A5:2018; EN 1853:2017; EN 1870-6:2017; EN ISO 4254-5:2018; EN ISO 4254-7:2017; EN ISO 4254-8:2018; EN ISO 5395-1:2013/A1:2018; EN ISO 5395-3:2013/A2:2018; EN 12013:2018; EN 12999:2011+A2:2018; EN 13001-3-1:2012+A2:2018; EN 13001-3-6:2018; EN 13135:2013+A1:2018; EN 13684:2018; EN ISO 13766-2:2018; EN 15194:2017; EN 15895:2011+A1:2018 EN ISO 16092-1:2018; EN ISO 16092-3:2018; EN 16952:2018; EN 16719:2018; EN 17059:2018; EN ISO 19085-4:2018; EN ISO 19085-6:2017; EN ISO 19085-8:2018; EN ISO 19225:2017; EN ISO 28927-2:2009/A1:2017; EN 50569:2013/A1:2018; EN 50570:2013/A1:2018; EN 50571:2013/A1:2018; EN 50636-2-107:2015/A1:2018; EN 60335-1:2012/A13:2017; EN 62841-2-1:2018; EN 62841-2-17:2017; EN 62841-3-1:2014/A11:2017; EN 60335-2-58:2005; EN 60335-2-58:2005/A2:2015; EN 60335-2-58:2005/A12:2016; EN 62841-2-1:2018; EN 62841-2-17:2017; EN 62841-3-1:2014/A11:2017; EN 62841-3-4:2016; EN 62841-3-4:2016/A11:2017; EN 62841-3-6:2014/A11:2017; EN 62841-3-9:2015/A11:2017; EN 62841-3-10:2015/A11:2017; EN 62841-3-14:2017 and their amendments ensure that the harmonised standards intended to support Directive 2006/42/EC fully satisfy the relevant essential health and safety requirements of that Directive. (8) The Commission together with CEN and Cenelec has assessed whether the standards drafted, revised and amended by CEN and Cenelec comply with the request M/396 of 19 December 2006. (9) The standards drafted, revised and amended by CEN and Cenelec on the basis of request M/396 of 19 December 2006 satisfy the requirements which they aim to cover and which are set out in Directive 2006/42/EC. It is therefore appropriate to publish the references of those standards in the Official Journal of the European Union. (10) Under Article 10 of Directive 2006/42/EC the Commission sought opinion of the committee set up by Regulation (EU) No 1025/2012 on whether a harmonised standard EN 474-1:2006+A4:2013 satisfies the essential health and safety requirements which it covers and which are set out in Annex I to Directive 2006/42/EC. In the light of the committee's opinion, the reference of standard EN 474-1:2006+A4:2013 was published in the Official Journal of the European Union with a restriction by Commission Implementing Decision (EU) 2015/27 (6). CEN improved the standard in the version EN 474-1:2006+A5:2018. However, the new version does not address one type of earthmoving machinery, i.e. hydraulic excavators. Standard EN 474-1:2006+A5:2018 therefore does not fully meet the essential health and safety requirements set out in points 1.2.2 and 3.2.1 of Annex I to Directive 2006/42/EC. It should therefore be published in the Official Journal of the European Union with a restriction. (11) Under Article 10 of Directive 2006/42/EC the Commission sought opinion of the committee set up by Regulation (EU) No 1025/2012 on whether a harmonised standard EN 13241-1:2003+A1:2011 satisfies the essential health and safety requirements which it covers and which are set out in Annex I to Directive 2006/42/EC. In the light of the committee's opinion, the reference of standard EN 13241-1:2003+A1:2011 was published in the Official Journal of the European Union with a restriction by Commission Implementing Decision (EU) 2015/1301 (7). CEN has improved the standard in the version EN 13241:2003+A2:2016. However, the new version does not address the issues that led to a publication with a restriction of the previous version of the standard. The current version of that standard, EN 13241:2003+A2:2016, therefore does not fully meet the essential health and safety requirements set out in points 1.3.7 and 1.4.3 of Annex I to Directive 2006/42/EC. It should therefore be published in the Official Journal of the European Union with a restriction. (12) As the result of the work by CEN and Cenelec on the basis of request M/396 of 19 December 2006 several harmonised standards published in the Official Journal of the European Union (8) have been replaced, revised or amended. (13) It is therefore necessary to withdraw the references of those standards from the Official Journal of the European Union. In order to give manufacturers sufficient time to prepare for application of the new standards, revised standards and amendments to standards, it is necessary to defer the withdrawal of the references of harmonised standards. (14) Harmonised standards EN 786:1996+A2:2009; EN 61496-1:2013; EN ISO 11200:2014 and EN ISO 12100:2010 should be withdrawn as they no longer satisfy the requirements which they aim to cover and which are set out in Directive 2006/42/EC. (15) Compliance with a harmonised standard confers a presumption of conformity with the corresponding essential requirements set out in Union harmonisation legislation from the date of publication of the reference of such standard in the Official Journal of the European Union. This Decision should therefore enter into force on the day of its publication, HAS ADOPTED THIS DECISION: Article 1 The references of harmonised standards for machinery drafted in support of Directive 2006/42/EC listed in Annex I to this Decision are hereby published in the Official Journal of the European Union. The references of harmonised standards drafted in support of Directive 2006/42/EC listed in Annex II to this Decision are hereby published in the Official Journal of the European Union with a restriction. Article 2 The references of harmonised standards for machinery drafted in support of Directive 2006/42/EC listed in Annex III to this Decision are hereby withdrawn from the Official Journal of the European Union as from the dates set out in that Annex. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 18 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 12. (2) OJ L 157, 9.6.2006, p. 24. (3) Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998 on the approximation of the laws of the Member States relating to machinery (OJ L 207, 23.7.1998, p. 1). (4) Directive 2014/35/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of electrical equipment designed for use within certain voltage limits (OJ L 96, 29.3.2014, p. 357). (5) Directive 95/16/EC of the European Parliament and of the Council of 29 June 1995 on the approximation of the laws of the Member States relating to lifts (OJ L 213, 7.9.1995, p. 1). (6) Commission Implementing Decision (EU) 2015/27 of 7 January 2015 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 474-1:2006+A4:2013 on Earth-moving machinery under Directive 2006/42/EC of the European Parliament and of the Council (OJ L 4, 8.1.2015, p. 24). (7) Commission Implementing Decision (EU) 2015/1301 of 20 July 2015 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 13241-1:2003+A1:2011 on industrial, commercial and garage doors and gates under Directive 2006/42/EC of the European Parliament and of the Council (OJ L 199, 29.7.2015, p. 40). (8) OJ C 92, 9.3.2018, p. 1. ANNEX I No Reference of the standard Type 1. EN ISO 14118:2018 Safety of machinery  Prevention of unexpected start-up (ISO 14118:2017) B 2. EN 1853:2017 Agricultural machinery  Trailers  Safety C 3. EN 1870-6:2017 Safety of woodworking machines  Circular sawing machines  Part 6: Circular sawing machines for fire wood C 4. EN ISO 4254-5:2018 Agricultural machinery  Safety  Part 5: Power-driven soil-working machines (ISO 4254-5:2018) C 5. EN ISO 4254-7:2017 Agricultural machinery  Safety  Part 7: Combine harvesters, forage harvesters, cotton harvesters and sugar cane harversters (ISO 4254-7:2017) C 6. EN ISO 4254-8:2018 Agricultural machinery  Safety  Part 8: Solid fertilizer distributors (ISO 4254-8:2018) C 7. EN ISO 5395-1:2013 Garden equipment  Safety requirements for combustion-engine-powered lawnmowers  Part 1: Terminology and common tests (ISO 5395-1:2013) EN ISO 5395-1:2013/A1:2018 C 8. EN ISO 5395-3:2013 Garden equipment  Safety requirements for combustion-engine-powered lawnmowers  Part 3: Ride-on lawnmowers with seated operator (ISO 5395-3:2013) EN ISO 5395-3:2013/A1:2017 EN ISO 5395-3:2013/A2:2018 C 9. EN 12013:2018 Plastics and rubber machines  Internal mixers  Safety requirements C 10. EN 12999:2011+A2:2018 Cranes  Loader cranes C 11. EN 13001-3-1:2012+A2:2018 Cranes  General Design  Part 3-1: Limit States and proof competence of steel structure C 12. EN 13001-3-6:2018 Cranes  General design  Part 3-6: Limit states and proof of competence of machinery  Hydraulic cylinders C 13. EN 13135:2013+A1:2018 Cranes  Safety  Design  Requirements for equipment C 14. EN 13684:2018 Garden equipment  Pedestrian controlled lawn aerators and scarifiers  Safety C 15. EN ISO 13766-2:2018 Earth-moving and building construction machinery  Electromagnetic compatibility (EMC) of machines with internal electrical power supply  Part 2: Additional EMC requirements for functional safety (ISO 13766-2:2018) C 16. EN 15194:2017 Cycles  Electrically power assisted cycles  EPAC Bicycles C 17. EN 15895:2011+A1:2018 Cartridge operated hand-held tools  Safety requirements  Fixing and hard marking tools C 18. EN ISO 16092-1:2018 Machine tools safety  Presses  Part 1: General safety requirements (ISO 16092-1:2017) C 19. EN ISO 16092-3:2018 Machine tools safety  Presses  Part 3: Safety requirements for hydraulic presses (ISO 16092-3:2017) C 20. EN 16719:2018 Transport platforms C 21. EN 16952:2018 Agricultural machinery  Rough-terrain Work Platforms for Orchard's operations (WPO)  Safety C 22. EN 17059:2018 Plating and anodizing lines  Safety requirements C 23. EN ISO 19085-4:2018 Woodworking machines  Safety  Part 4: Vertical panel circular sawing machines (ISO 19085-4:2018) C 24. EN ISO 19085-6:2017 Woodworking machines  Safety  Part 6: Single spindle vertical moulding machines (toupies) (ISO 19085-6:2017) C 25. EN ISO 19085-8:2018 Woodworking machines  Safety  Part 8: Belt sanding and calibrating machines for straight workpieces (ISO 19085-8:2017) C 26. EN ISO 19225:2017 Underground mining machines  Mobile extracting machines at the face  Safety requirements for shearer loaders and plough systems (ISO 19225:2017) C 27. EN ISO 28927-2:2009 Hand-held portable power tools  Test methods for evaluation of vibration emission  Part 2: Wrenches, nutrunners and screwdrivers (ISO 28927-2:2009) EN ISO 28927-2:2009/A1:2017 C 28. EN ISO/IEC 80079-38:2016 Explosive atmospheres  Part 38: Equipment and components in explosive atmospheres in underground mines (ISO/IEC 80079-38:2016) EN ISO/IEC 80079-38:2016/A1:2018 C 29. EN 50569:2013 Household and similar electrical appliances  Safety  Particular requirements for commercial electric spin extractors EN 50569:2013/A1:2018 C 30. EN 50570:2013 Household and similar electrical appliances  Safety  Particular requirements for commercial electric tumble dryers EN 50570:2013/A1:2018 C 31. EN 50571:2013 Household and similar electrical appliances  Safety  Particular requirements for commercial electric washing machines EN 50571:2013/A1:2018 C 32. EN 50636-2-107:2015 Safety of household and similar appliances  Part 2-107: Particular requirements for robotic battery powered electrical lawnmowers (IEC 60335-2-107:2012 Modified) EN 50636-2-107:2015/A1:2018 C 33. EN 60335-1:2012 Household and similar electrical appliances  Safety  Part 1: General requirements (IEC 60335-1:2010 Modified) EN 60335-1:2012/A11:2014 EN 60335-1:2012/A13:2017 C 34. EN 60335-2-58:2005 Household and similar electrical appliances  Safety  Part 2-58: Particular requirements for commercial electric dishwashing machines (IEC 60335-2-58:2002 Modified) EN 60335-2-58:2005/A2:2015 EN 60335-2-58:2005/A12:2016 C 35. EN 62841-2-1:2018 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 2-1: Particular requirements for hand-held drills and impact drills (IEC 62841-2-1:2017 Modified) C 36. EN 62841-2-17:2017 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 2-17: Particular requirements for hand-held routers (IEC 62841-2-17:2017 Modified) C 37. EN 62841-3-1:2014 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-1: Particular requirements for transportable table saws (IEC 62841-3-1:2014, modified) EN 62841-3-1:2014/A11:2017 C 38. EN 62841-3-4:2016 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-4: Particular requirements for transportable bench grinders (IEC 62841-3-4:2016 Modified) EN 62841-3-4:2016/A11:2017 C 39. EN 62841-3-6:2014 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-6: Particular requirements for transportable diamond drills with liquid system (IEC 62841-3-6:2014, modified) EN 62841-3-6:2014/A11:2017 C 40. EN 62841-3-9:2015 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-9: Particular requirements for transportable mitre saws (IEC 62841-3-9:2014 Modified) EN 62841-3-9:2015/A11:2017 C 41. EN 62841-3-10:2015 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-10: Particular requirements for transportable cut-off machines (IEC 62841-3-10:2015 Modified) EN 62841-3-10:2015/A11:2017 C 42. EN 62841-3-14:2017 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-14: Particular requirements for transportable drain cleaners (IEC 62841-3-14:2017 Modified) C ANNEX II No Reference of the standard Type 1. EN 474-1:2006+A5:2018 Earth-moving machinery  Safety  Part 1: General requirements Notice: This publication does not concern clause 5.8.1 Visibility  Operator's field of view of this standard, but only in relation with EN 474-5:2006+A3:2013 requirements for hydraulic excavators, the application of which does not confer a presumption of conformity to the essential health and safety requirements 1.2.2 and 3.2.1 of Annex I to Directive 2006/42/EC. C 2. EN 13241:2003+A2:2016 Industrial, commercial, garage doors and gates  Product standard, performance characteristics Notice: With regard to paragraphs 4.2.2, 4.2.6, 4.3.2, 4.3.3, 4.3.4, 4.3.6, this publication does not concern the reference to EN 12453:2000, the application of which does not confer a presumption of conformity to the essential health and safety requirements 1.3.7 and 1.4.3 of Annex I to Directive 2006/42/EC. C ANNEX III No Reference of the standard Date of withdrawal Type 1. EN 1037:1995+A1:2008 Safety of machinery  Prevention of unexpected start-up 19.3.2019 B 2. EN 474-1:2006+A4:2013 Earth-moving machinery  Safety  Part 1: General requirements Notice: This publication does not concern clause 5.8.1 Visibility  Operator's field of view of this standard, the application of which does not confer a presumption of conformity to the essential health and safety requirements 1.2.2 and 3.2.1 of Annex I to Directive 2006/42/EC. 19.3.2019 C 3. EN 1853:1999+A1:2009 Agricultural machinery  Trailers with tipping body  Safety 19.3.2019 C 4. EN 1870-6:2002+A1:2009 Safety of woodworking machines  Circular sawing machines  Part 6: Circular sawing machines for firewood and dual purpose circular sawing machines for firewood/circular saw benches, with manual loading and/or unloading 19.3.2019 C 5. EN ISO 4254-5:2009 Agricultural machinery  Safety  Part 5: Power-driven soil-working machines (ISO 4254-5:2008) 19.3.2019 C 6. EN ISO 4254-7:2009 Agricultural machinery  Safety  Part 7: Combine harvesters, forage harvesters and cotton harvesters (ISO 4254-7:2008) 19.3.2019 C 7. EN 14017:2005+A2:2009 Agricultural and forestry machinery  Solid fertilizer distributors  Safety 19.3.2019 C 8. EN ISO 5395-1:2013 Garden equipment  Safety requirements for combustion-engine-powered lawnmowers  Part 1: Terminology and common tests (ISO 5395-1:2013) 19.3.2019 C 9. EN ISO 5395-3:2013 Garden equipment  Safety requirements for combustion-engine-powered lawnmowers  Part 3: Ride-on lawnmowers with seated operator (ISO 5395-3:2013) EN ISO 5395-3:2013/A1:2017 19.3.2019 C 10. EN 12013:2000+A1:2008 Plastics and rubber machines  Internal mixers  Safety requirements 19.3.2019 C 11. EN 12999:2011+A1:2012 Cranes  Loader cranes 19.3.2019 C 12. EN 13001-3-1:2012+A1:2013 Cranes  General Design  Part 3-1: Limit States and proof competence of steel structure 19.3.2019 C 13. EN 13135:2013 Cranes  Safety  Design  Requirements for equipment 19.3.2019 C 14. EN 13684:2004+A3:2009 Garden equipment  Pedestrian controlled lawn aerators and scarifiers  Safety 19.3.2019 C 15. EN 15895:2011 Cartridge operated hand-held tools  Safety requirements  Fixing and hard marking tools 19.3.2019 C 16. EN 692:2005+A1:2009 Machine tools  Mechanical presses  Safety 19.3.2019 C 17. EN 693:2001+A2:2011 Machine tools  Safety  Hydraulic presse 19.3.2019 C 18. EN 13736:2003+A1:2009 Safety of machine tools  Pneumatic presses 19.3.2019 C 19. EN 848-1:2007+A2:2012 Safety of woodworking machines  One side moulding machines with rotating tool  Part 1: Single spindle vertical moulding machines 19.3.2019 C 20. EN 1710:2005+A1:2008 Equipment and components intended for use in potentially explosive atmospheres in underground mines 19.3.2019 C 21. EN 50569:2013 Household and similar electrical appliances  Safety  Particular requirements for commercial electric spin extractors 12.1.2021 C 22. EN 50570:2013 Household and similar electrical appliances  Safety  Particular requirements for commercial electric tumble dryers 12.1.2021 C 23. EN 50571:2013 Household and similar electrical appliances  Safety  Particular requirements for commercial electric washing machines 12.1.2021 C 24. EN 50636-2-107:2015 Safety of household and similar appliances  Part 2-107: Particular requirements for robotic battery powered electrical lawnmowers (IEC 60335-2-107:2012 Modified) 12.1.2020 C 25. EN 60335-1:2012 Household and similar electrical appliances  Safety  Part 1: General requirements (IEC 60335-1:2010 Modified) EN 60335-1:2012/A11:2014 3.5.2020 C 26. EN 60745-2-1:2010 Hand-held motor-operated electric tools  Safety  Part 2-1: Particular requirements for drills and impact drills (IEC 60745-2-1:2003 Modified + A1:2008) 19.3.2019 C 27. EN 60745-2-17:2010 Hand-held motor-operated electric tools  Safety  Part 2-17: Particular requirements for routers and trimmers (IEC 60745-2-17:2010 Modified) 19.3.2019 C 28. EN 62841-3-1:2014 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-1: Particular requirements for transportable table saws (IEC 62841-3-1:2014, modified) 19.10.2019 C 29. EN 61029-2-4:2011 Safety of transportable motor-operated electric tools  Part 2-4: Particular requirements for bench grinders (IEC 61029-2-4:1993 Modified + A1:2001 Modified) 19.3.2019 C 30. EN 62841-3-6:2014 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-6: Particular requirements for transportable diamond drills with liquid system (IEC 62841-3-6:2014, modified) 19.10.2019 C 31. EN 62841-3-9:2015 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-9: Particular requirements for transportable mitre saws (IEC 62841-3-9:2014 Modified) 15.11.2019 C 32. EN 62841-3-10:2015 Electric motor-operated hand-held tools, transportable tools and lawn and garden machinery  Safety  Part 3-10: Particular requirements for transportable cut-off machines (IEC 62841-3-10:2015 Modified) 19.10.2019 C 33. EN 13241:2003+A2:2016 Industrial, commercial, garage doors and gates  Product standard, performance characteristics 19.3.2019 C 34. EN 786:1996+A2:2009 Garden equipment  Electrically powered walk- behind and hand-held lawn trimmers and lawn edge trimmers  Mechanical safety 19.3.2019 C 35. EN 1870-14:2007+A2:2012 Safety of woodworking machines  Circular sawing machines  Part 14: Vertical panel sawing machines 19.3.2019 C 36. EN 61496-1:2013 Safety of machinery  Electro-sensitive protective equipment  Part 1: General requirements and tests 19.3.2019 C 37. EN ISO 11200:2014 Acoustics  Noise emitted by machinery and equipment  Guidelines for the use of basic standards for the determination of emission sound pressure levels at a work station and at other specified positions 19.3.2019 B